TURNAGE, Presiding Judge.
Donald Hill filed a motion under Rule 27.26 in which he sought to correct or amend his sentence of nine years imprisonment following a plea of guilty to a charge of assault with intent to rob with malice.
The trial court overruled the motion without an evidentiary hearing. On this appeal, Hill asserts this court should reduce his sentence as a matter of fundamental fairness and because in this case the length of the sentence constituted cruel and unusual punishment. Affirmed.
Hill concedes in his brief there is no question concerning the voluntariness and legality of his guilty plea and that the sentence imposed was within the statutory range of punishment. Rather, he argues this court should undertake a review of his sentence and, in fact, should review all sentences as some states do.
In State v. McRae, 528 S.W.2d 794 (Mo.App.1975) this court answered the same arguments made by Hill when it stated:
“In the absence of a showing that the sentencing court was influenced by motives of prejudice or was induced by corruption (citations omitted), a claim that the sentence was excessive or constituted cruel and unusual punishment is not cognizable in our appellate courts.”
Hill makes no attempt to demonstrate, and none is found, of any prejudice or corruption in his sentencing.
The appellate review of sentences in Missouri is not permitted except in the circumstances stated in McRae. Absent such circumstances, this court cannot review the sentence in this case.
Judgment affirmed.
All concur.